*1345Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered October 4, 2004 in a personal injury action. The order denied defendants’ motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is granted and the complaint is dismissed.
Memorandum: Plaintiffs commenced this action to recover damages for injuries sustained by Arthur I. Warren, Sr. (plaintiff) when he slipped and fell on the sidewalk outside the housing complex where plaintiffs reside. Supreme Court erred in denying defendants’ motion for summary judgment dismissing the complaint. Defendants met their initial burden by establishing that plaintiff slipped and fell as the result of an ongoing ice storm, and plaintiffs failed to raise a triable issue of fact “whether the ice upon which [plaintiff] slipped was present for a sufficient period of time prior to the storm such that defendants could be found to have had actual or constructive notice thereof’ (Cohen v A.R. Fuel, 290 AD2d 640, 642 [2002]; see Campagnano v Highgate Manor of Rensselaer, 299 AD2d 714, 715-716 [2002]). Present—Pigott, Jr., P.J., Green, Kehoe and Martoche, JJ.